DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and remarks filed on 11/25/2020, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 stand rejected. Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/25/2020, with respect to the rejection(s) of claim(s) 1-9 and 17-21 under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 line 1 recites “a pond filter system”. It is unclear from the body of the claim as to which component(s) are providing the claimed limitation of “pond filter system”. Currently there are just a list of components, however no indication as to what is performing or providing a pond filter system.
Dependent claims are rejected for depending upon rejected claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US6251286) in view of West et al. (US3,765,534; hereinafter “West”) and further in view of Deurloo (US2017/0284077).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1 and 3-9; Gore discloses a pond system, comprising: 
A) a skimmer basin configured to collect pond surface debris (See Gore Fig. 1, abstract; basin where water enters via conduit 12), the skimmer basin comprising 
B) an upper opening configured to permit a flow of water and debris from a pond surface into the skimmer basin (See Gore Fig. 2, C4L14-15, C4L38-42, claim 19; opening 27 allows liquid to enter central cavity 26. Small debris may enter the skimmer with the liquid being skimmed.), 
C) a strainer basket positioned within the skimmer basin and configured to trap at least some of the debris that enters the skimmer basin through the upper opening (See Gore Fig. 2, C4L38-42; Small debris may enter the skimmer through the basket (48) that is in the central cavity to capture the small debris.), 
D) a skimmer pump positioned within the skimmer basin below the strainer basket, the skimmer pump configured to draw water through the strainer basket and to pump the water out of the skimmer basin (See Gore Fig. 2, C4L16-20/L54-58; venturi pump 30 is below the basket, The water pump 30 operates with the withdraw hose 17 to pull fluid through/out), and 
E) one or more lower openings at a level below the strainer basket and configured to permit a flow of water into the skimmer basin from a pond depth below the strainer basket when the strainer basket is clogged (See Gore Fig. 1, C3L48-65, C4L1-20; there outlet 17 that transfers fluid out from the bottom 25. The outlets are also located below the debris basket 48, and draws liquid and oil through the hose conduit. In other words, if there is no outlet, then the system would overflow. C9L10-15; the system also contains a warning that indicates when the system is becoming clogged.).
Gore does not disclose B) the upper opening comprising a V-shaped notch to permit the flow of water into the skimmer basin, and E) the one or more lower openings are in a side of the skimmer basin.
West relates to the prior art by also disclosing a skimming device. West indicates utilizing a vertically extending notch or recess which is formed with a V-shaped spout or spillway. The V-shaped notch at the bottom of the narrow recess is designed as to maintain the water level at a plane substantially midway between the upper and lower ends of the V defined by the notch or spillway (See West C8L20-45, C5L4-10). Thus, the notch shape helps maintain a constant ratio of the fluid entering the main strainer basket (See West C8L37-45; the chlorine solution passing into the main strainer basket well through the spillway will pass through said spillway in a quantity bearing a substantially constant ratio to the quantity of water flowing into the main well through the inlet chamber). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Gore’s skimming system with the use of a V-shaped notch in order to further regulate the amount of water entering the system, which further maintains the water level at a plane substantially midway between the upper and lower ends of the V defined by the notch or spillway (See West C8L20-45, C5L4-10). This further helps regulate the water level within the skimming system (See West C8L37-45; the chlorine solution passing into the main strainer basket well through the spillway will pass through said spillway in a quantity bearing a substantially constant ratio to the quantity of water flowing into the main well through the inlet chamber). 
The combination of Gore and west further does not disclose E) the one or more lower openings are in a side of the skimmer basin.
However, Deurloo relates to the prior art by further disclosing a catch basin filter. Deurloo’s catch basin filter further contains an overflow. The overflow is designed to handle excess fluid that enters the system (See Deurloo par. [143]). Furthermore, the suspenders that alter the total surface area of the holes can be altered in an overflow height and flow capacity as a function of the length of the suspenders (See Deurloo par. [143]). Furthermore, the slots are located on the sides of the catch basin filter inserts (See Deurloo Fig. 1, par. [143]; overflow slots 128).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination’s skimming basin further with Deurloo’s utilization of overflow slots in order to handle excess fluid that enters the system (See Deurloo par. [143]). Furthermore, the location of the lower openings located in the combination would provide predictable and expected results, because shifting the position of the lower openings would not have modified the operation of the device. Additionally, the particular placement of the lower openings is also held to be an obvious matter of design choice.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The pond system of claim 1, further comprising a pump screen surrounding an inlet of the skimmer pump, the pump screen being configured to filter water at an intake of the skimmer pump (See Gore Fig. 10, C8L8-11; screen 125 is covering the inlet fluid of the pump.).
Claim 4: The pond system of claim 1, further comprising a flow adjustment valve configured to receive water pumped by the skimmer pump and to set a flow rate out of the skimmer basin (See Gore Fig 2/7-8, C4L54-C5L9, C7L45-52; there are float 52 that will signal the activation of the oil pump to remove the accumulation of surface material).
Claim 5: The pond system of claim 4, wherein the flow adjustment valve is configured to pivot with respect to the side of the skimmer basin (See Fig. 7-8, C7L45-52, C7L1-8; the weir float 45 is connected via hinge mechanism 42).
Claim 6: The pond system of claim 1, further comprising a float valve coupled to the skimmer basin and located outside of the skimmer basin (See Gore Fig. 2, C1L61-65, C4L45-50; water level is measured by float switches. The encasement 50 allows water to enter for the float switches to operate freely).
Claim 7: The pond system of claim 1, wherein sizes of the lower openings are matched to a pumping capacity of the skimmer pump such that when the strainer basket is clogged, water flows in via the lower openings at a volume flow rate of the skimmer pump (See Gore Fig. 2/4; the conduits connected to the bottom 25 are connected to the conduits 14 and 17. When the drain opening 28 is formed for draining liquid via the venturi pump 30. The liquid under pressure is supplied to the venturi nozzle 32 from a pump 14. The pump 11 pushes fluid through via the hose conduit 14.).
Claim 8: The pond system of claim 1, wherein the skimmer basin further comprises a flange extending outwardly from a top of the skimmer basin (See Gore Fig. 1-2/10; the top surface of the sidewalls in central cavity 26 has a flange on the top, i.e. the top flairs outwards.).
Claim 9: The pond system of claim 1, further comprising one or more supporting elements located within the skimmer basin and configured to support the strainer basket at a position higher than the one or more lower openings in the skimmer basin (See Gore Fig. 1-2/8, C4L11-13, C7L5-8; the weir float 45 supports the weird plate 40. The basket 48 is positioned at a higher level than the bottom 25).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (US6251286) in view of West et al. (US3,765,534; hereinafter “West”) and further in view of Deurloo (US2017/0284077), as applied to claim 1 above, and further in view of in view of Smith (US2017/0159255).
Applicant’s claims are directed towards an apparatus.
Regarding claim 2; the combination of Gore, West, and Deurloo discloses the pond system of claim 1 (See claim 1 supra). Gore further indicates that there may be oil floating on the surface (See Gore C1L12). The oil recovery system, that removes the floating oil, may further cause the system to become too full of oil, causing the system to not operate the oil pump to remove oil (See Gore C9L25-26).
Gore does not disclose further comprising a debris collection pad positioned above the strainer basket.
Smith discloses a layer that may be utilized on the surface of a body of water to remove liquid hydrocarbons, such as oil (See Smith par. [2-3, 31, 36], Fig. 6; pad 38 may be made of a material to enhance oil adsorption and absorption). Smith indicates that the pads may be endlessly looped to sufficiently remove the adsorbed/absorbed contaminants from the pads, and further returned to the water body where it can be utilized again (See Smith par. [51]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that contains hydrocarbons (i.e. oil) in the fluid and further may have the oil container become too full of oil, causing the system  to not operate the oil pump to remove oil (See Gore C9L25-26), with Smith’s utilization of an oil collection pad to absorb/adsorb the contaminant form a surface of a body of water in order to sufficiently remove the adsorbed/absorbed contaminants from the pads, and further returned to the water body where it can be utilized again (See Smith par. [51]). 

Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Happel et al. (US2006/0163130; hereinafter “Happel”) in view of Gore (US6251286).
Applicant’s claims are directed towards an apparatus.
Regarding claims 10 and 12-16; Happel discloses a pond filter system, comprising:
A) a filter basin having an outflow opening (See Happel Fig. 2; par. [15]; the sediment basin 16 that is at the bottom of the screen filter basket 14 located at the bottom of the basin); and
B) an inflow component coupled to the filter basin (See Happel Fig. 1-2, par. [15]; fluid enters through inlet pipe 12 and connected to basin 16), the inflow component comprising
C) an inlet located outside of the filter basin (See Happel Fig. 2; inlet pipe 12 is outside of filter system 10), 
D) an outlet positioned within the filter basin at a lower location in the filter basin than the outflow opening of the filter basin (See Happel Fig. 2, par. [15]; housing 11 has an outlet 13 that extends below the bottom of the basket), and
E) a bypass outlet positioned outside of the filter basin to permit a portion of the pond water received from the pump to bypass the filter basin (See Happel Fig. 2 par. [10, 16]; outlet screen filter has a bypass for water to pass when the filter becomes partially blocked).
Happel does not disclose the inlet configured to receive a flow of pond water from a pump.
However, Happel indicates a filter that removes debris, trash, grass clippings, tree limbs, sand, gravel, and other forms of sediment that may collect in a catch basin or pond (See Happel par. [2]). Happel further discloses that the invention provides for an easily cleaned filter which allows rapid cleaning of the filter and filter box while filtering the water before entering the recharge well (See Happel par. [4, 9]). 
Gore further discloses an apparatus that cleans the surface of a liquid in facilities where debris may accumulate (See Gore C1L16-18). Gore further also looks to provide a debris basket that is removable for easy cleaning (See Gore C2L17-18). Gore’s invention receives an inlet of fluid from a pump (See Gore Fig. 2, C4L16-20/L54-58, C3L41-47; water pump 11 inputs fluid into the chamber via conduit 12.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Happel’s filtering system with Gore’s inflow of fluid, that enters via a pump, since Happel looks to provide a filtering system that is easily cleaned with prior to entering a recharge well (i.e. recirculation) and is further usable to remove debris that may collect in a pond (See Happel par. [2]), while Gore indicates providing a debris basket that is removable for easy cleaning (See Gore C2L17-18), and can further remove debris that may accumulate in a liquid (See Gore C1L16-18).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 12: The pond filter system of claim 10, further comprising a removable lid positioned over the filter basin, and wherein the outflow opening of the filter basin comprises one or more holes formed in the removable lid (See Happel Fig. 2, par. [18]; cover 30, 31, and 32 can be removed).
Claim 13: The pond filter system of claim 10, further comprising one or more drain openings formed in a lower portion of the filter basin (See Happel Fig. 2, par. [15]; housing 11 has an outlet 13 that extends below the bottom of the basket. Alternatively, bottom of basin 17 or 16.).
Claim 14: The pond filter system of claim 10, wherein the inflow component further comprises a flow distributor attached to the outlet, the flow distributor configured to be removable from the outlet (See Happel par. [16]; filter screen 23 can be a removable top).
Claim 15: The pond filter system of claim 14, wherein the outlet is configured to be coupled to a pump when the flow distributor is removed (See Happel par. [18]; screen filter 23 may be removed and cleaned via a vacuum hose (which contains a pump)).
Claim 16: The pond filter system of claim 10, wherein the bypass outlet is configured to connect to a hose for cleanout (See Happel par. [18]; screen filter 23 may be removed and cleaned via a vacuum hose).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Happel et al. (US2006/0163130; hereinafter “Happel”) in view of Gore (US6251286), as applied to claim 10 above, and further in view of Smith (US2017/0159255).
Applicant’s claims are directed towards an apparatus.
Regarding claim 11; the combination of Happel and Gore discloses the pond filter system of claim 10 (See combination supra). Gore further indicates that there may be oil floating on the surface (See Gore C1L12). The oil recovery system, that removes the floating oil, may further cause the system to become too full of oil, causing the system to not operate the oil pump to remove oil (See Gore C9L25-26).
The combination does not disclose further comprising filter media located between the outlet of inflow component and the outflow opening of filter basin.
Smith discloses a layer that may be utilized on the surface of a body of water to remove liquid hydrocarbons, such as oil (See Smith par. [2-3, 31, 36], Fig. 6; pad 38 may be made of a material to enhance oil adsorption and absorption). Smith indicates that the pads may be endlessly looped to sufficiently remove the adsorbed/absorbed contaminants from the pads, and further returned to the water body where it can be utilized again (See Smith par. [51]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Gore’s system that contains hydrocarbons (i.e. oil) in the fluid and further may have the oil container become too full of oil, causing the system  to not operate the oil pump to remove oil (See Gore C9L25-26), with Smith’s utilization of an oil collection pad to absorb/adsorb the contaminant form a surface of a body of water in order to sufficiently remove the adsorbed/absorbed contaminants from the pads, and further returned to the water body where it can be utilized again (See Smith par. [51]). 

Claim(s) 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US6251286) in view of Deurloo (US2017/0284077).
Applicant’s claims are directed towards an apparatus.
Regarding claims 17-19; Gore discloses a pond system, comprising:
A) a skimmer filter basin configured to collect pond surface debris (See Gore Fig. 1, abstract; basin where water enters via conduit 12), the skimmer filter basin comprising
B) an upper opening configured to permit a flow of water and debris into the skimmer filter basin from a pond surface (See Gore Fig. 2, C4L14-15, C4L38-42, claim 19; opening 27 allows liquid to enter central cavity 26. Small debris may enter the skimmer with the liquid being skimmed.),
C) a strainer basket positioned within the skimmer filter basin and configured to trap at least some of the debris that enters the skimmer filter basin through the upper opening (See Gore Fig. 2, C4L38-42; Small debris may enter the skimmer through the basket that is in the central cavity to capture the small debris.), 
D) a skimmer pump positioned within the skimmer filter basin below the strainer basket, the skimmer pump configured to draw water through the strainer basket and the lower openings simultaneously, and to pump the water out of the skimmer filter basin (See Gore Fig. 2, C4L16-20/L54-58; venturi pump 30 is below the basket, The water pump 30 operates with the withdraw hose 17 to pull fluid through/out), 
E) one or more lower openings in the skimmer filter basin at a level below the strainer basket and configured to permit a flow of water into the skimmer filter basin from a pond depth below the strainer basket (See Gore Fig. 1, C3L48-65, C4L1-20; there outlet 17 that transfers fluid out from the bottom 25. The outlets are also located below the debris basket 48, and draws liquid and oil through the hose conduit. In other words, if there is no outlet, then the system would overflow. C9L10-15; the system also contains a warning that indicates when the system is becoming clogged.), wherein sizes of the lower openings are matched to a pumping capacity of the skimmer pump such that when the strainer basket is clogged, water flows in via the lower openings at a volume flow rate of the skimmer pump (See Gore Fig. 2/4; the conduits connected to the bottom 25 are connected to the conduits 14 and 17. When the drain opening 28 is formed for draining liquid via the venturi pump 30. The liquid under pressure is supplied to the venturi nozzle 32 from a pump 14. The pump 11 pushes fluid through via the hose conduit 14. C9L10-27; when the procedure is completed from detecting whether or not the instrument is clogged, water flows back into the sump through the venturi, and both the oil and water pumps simultaneously (i.e. pump 11 moves water moves through conduit 14).), and 
F) an inlet configured to receive a flow of pond water from the sump pump, and an outflow opening (See Gore Fig. 2/4; The liquid under pressure is supplied to the venturi nozzle 32 from a pump 14. The pump 11 pushes fluid through via the hose conduit 14.).
Gore does not disclose E) one or more lower openings in a side of the skimmer filter basin. 
However, Deurloo relates to the prior art by further disclosing a catch basin filter. Deurloo’s catch basin filter further contains an overflow. The overflow is designed to handle excess fluid that enters the system (See Deurloo par. [143]). Furthermore, the suspenders that alter the total surface area of the holes can be altered in an overflow height and flow capacity as a function of the length of the suspenders (See Deurloo par. [143]). Furthermore, the slots are located on the sides of the catch basin filter inserts (See Deurloo Fig. 1, par. [143]; overflow slots 128).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Gore’s skimming basin further with Deurloo’s utilization of overflow slots in order to handle excess fluid that enters the system (See Deurloo par. [143]). Furthermore, the location of the lower openings located in the combination would provide predictable and expected results, because shifting the position of the lower openings would not have modified the operation of the device. Additionally, the particular placement of the lower openings is also held to be an obvious matter of design choice.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 19: The pond system of claim 17, wherein the skimmer basin further comprises a pump screen surrounding an inlet of the skimmer pump, the pump screen being configured to filter water at an intake of the skimmer pump (See Gore Fig. 10, C8L8-11; screen 125 is covering the inlet fluid of the pump.).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (US6251286) in view of Thomas (US2005/0167347).
Applicant’s claims are directed towards an apparatus.
Regarding claim 18; Gore discloses the pond system of claim 17 (See claim 17 supra). Gore however, does not disclose wherein the skimmer filter basin further comprises filter media surrounding the lower openings.
Thomas relates to the prior art by disclosing a skimmer basin. Thomas’ skimmer basin further contains filter material which provides sufficient interstitial space for water passage and particulate filtration (See Thomas par. [14], Fig. 1-3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Gore’s skimming basin with Thomas’ utilization of a filter media surrounding the skimmer, in order to provide a sufficient material for water passage while also suitable particulate filtration (See Thomas par. [14], Fig. 1-3).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (US6251286) in view of Deurloo (US2017/0284077), as applied to claim 17 above, and further in view of Happel et al. (US2006/0163130; hereinafter “Happel”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 20; the combination of Gore and Deurloo discloses the pond system of claim 17 (See claim 17 supra), and the outlet of the inflow component being configured to introduce pond water received from the sump pump into a lower portion of the skimmer filter basin (See Gore Fig. 2, C4L16-20/L54-58, C3L41-47; water pump 11 inputs fluid into the chamber via conduit 12.). Gore further discloses an apparatus that cleans the surface of a liquid in facilities where debris may accumulate (See Gore C1L16-18). Gore further also looks to provide a debris basket that is removable for easy cleaning (See Gore C2L17-18).
The combination does not disclose wherein the skimmer filter basin further comprises an inflow component comprising an inlet located outside of the skimmer filter basin and an outlet positioned within the skimmer filter basin at a lower location in the skimmer filter basin than the outflow opening of the filter basin.
Happel indicates a filter that removes debris, trash, grass clippings, tree limbs, sand, gravel, and other forms of sediment that may collect in a catch basin or pond (See Happel par. [2]). An inflow component comprising an inlet located outside of the skimmer filter basin (See Happel Fig. 2; inlet pipe 12 is outside of filter system 10) and an outlet positioned within the skimmer filter basin at a lower location in the skimmer filter basin than the outflow opening of the filter basin (See Happel Fig. 2, par. [15]; housing 11 has an outlet 13 that extends below the bottom of the basket). Happel further discloses that the invention provides for an easily cleaned filter which allows rapid cleaning of the filter and filter box while filtering the water before entering the recharge well (See Happel par. [4, 9]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination that has an inflow of fluid entering via a pump, with Happel’s filtering system, since Gore indicates providing a debris basket that is removable for easy cleaning (See Gore C2L17-18), and can further remove debris that may accumulate in a liquid (See Gore C1L16-18); while Happel indicates the utilization of a filtering system that is easily cleaned with prior to entering a recharge well (i.e. recirculation) and is further usable to remove debris that may collect in a pond (See Happel par. [2]).

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (US6251286) in view of Deurloo (US2017/0284077), as applied to claim 17 above, and further in view of Smith (US2017/0159255).
Applicant’s claims are directed towards an apparatus.
Regarding claim 21; the combination of Gore and Deurloo discloses the pond system of claim 17 (See claim 17 supra). The combination further indicates that there may be oil floating on the surface (See Gore C1L12). The oil recovery system, that removes the floating oil, may further cause the system to become too full of oil, causing the system to not operate the oil pump to remove oil (See Gore C9L25-26).
The combination does not disclose wherein the skimmer filter basin further comprises filter media located between the outlet of inflow component and the outflow opening of filter basin. 
Smith discloses a layer that may be utilized on the surface of a body of water to remove liquid hydrocarbons, such as oil (See Smith par. [2-3, 31, 36], Fig. 6; pad 38 may be made of a material to enhance oil adsorption and absorption). Smith indicates that the pads may be endlessly looped to sufficiently remove the adsorbed/absorbed contaminants from the pads, and further returned to the water body where it can be utilized again (See Smith par. [51]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that contains hydrocarbons (i.e. oil) in the fluid and further may have the oil container become too full of oil, causing the system  to not operate the oil pump to remove oil (See Gore C9L25-26), with Smith’s utilization of an oil collection pad to absorb/adsorb the contaminant form a surface of a body of water in order to sufficiently remove the adsorbed/absorbed contaminants from the pads, and further returned to the water body where it can be utilized again (See Smith par. [51]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779